Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/200,470 is responsive to the amendment filed on 05/17/2022 in response to the Ex Parte Quayle Action dated  04/26/2022. Claims 3-6 have been previously cancelled. Claims 13-15 have been amended with claim 15 being an independent claim. Currently, claims 1-2 and 7-15 are pending and are presented for examination

Response to Arguments
3.    	Applicant’s remarks filed on 05/17/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-2 and 7-15 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to constructing a Most Probable Mode (MPM) list for intra prediction.
The closest prior art found was Choi et al. WO2018066863 A1 and Li et al. US 10,397,603 B1, hereinafter referred to as Choi and Li, respectively, as noted in the office action dated 10/28/2021. Applicant amended independent claim 1 to include the features of now canceled claim 5 which was previously indicated as containing allowable subject matter. Also included were the features of intervening claim 3.  Independent claims 14 and 15 were similarly amended. 
Although Choi  relates to including an intra prediction mode of a neighbor block into a MPM list when the size of the current block exceeds a given condition (¶0134), Choi is silent with respect to “wherein the quantity of samples corresponds to an amount N of the samples of the current block determined according to positions of a set of reference samples on a boundary of the current block, wherein N is an integer; the determining the quantity N comprises: determining a side of the current block according to the relative position between the current block and the neighbor block; and determining a plurality of samples adjacent to the side of the current block as the set of reference samples as follows: when the neighbor block is adjacent to the top side of the current predicted block, available and non-padded reference samples of the top side are included into the set of reference samples; when the neighbor block is adjacent to the left side of the current predicted block, available and non-padded reference samples of the left side are included into the set of reference samples” as recited for e.g. in claim 1. As to Li, Li applies an analogous technique of checking whether the quantity of samples of the current block satisfy a quantity threshold of samples before adding coding information to a candidate list (see e.g. Figs. 13-15). However, Li’s teachings correspond to inter-prediction versus intra-prediction as required in the claims. Further, Li also does not address the aforementioned features.  As such, the teachings of the above prior art either alone or in combination do not reasonably disclose and/or suggest the features of claims 1, 14, and 15 as they pertain to constructing a Most Probable Mode (MPM) list for intra prediction. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 09/13/2018). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented, Claims 1-2 and 7-15 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486